
	

111 HR 4027 IH: American Taxpayer and Western Area Power Administration Firm Power Customer Protection Act
U.S. House of Representatives
2009-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 4027
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2009
			Mr. Hastings of
			 Washington (for himself and Mr.
			 McClintock) introduced the following bill; which was referred to
			 the Committee on Natural
			 Resources
		
		A BILL
		To amend the Hoover Power Plant Act of 1984 to ensure
		  that project beneficiaries are solely responsible for repaying the costs of
		  Western Area Power Administration power transmission and delivery projects, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Taxpayer and Western Area
			 Power Administration Firm Power Customer Protection
			 Act.
		2.Responsibility of
			 beneficiaries to repay costs of WAPA power transmission and delivery
			 projectsSection 301(d) of the
			 Hoover Power Plant Act of 1984 (Public Law 98–381) is amended—
			(1)in paragraph
			 (1)(B), by striking and after the semicolon;
			(2)by striking the
			 period at the end of paragraph (1)(C) and all that follows through paragraph
			 (2) and inserting ; and;
			(3)in paragraph (1),
			 by adding at the following new subparagraph:
				
					(D)appropriate agreements have been executed
				to ensure that project beneficiaries will be solely responsible for repaying
				the entire capital and operational costs of the
				project.
					;
			(4)by striking so
			 much as precedes the first sentence and inserting (a)
			 In
			 general.—;
			(5)by redesignating
			 subparagraphs (A) through (D) (as added by paragraph (3) of this section) as
			 paragraphs (1) through (4); and
			(6)by moving
			 paragraphs (1) through (4) (as redesignated by paragraph (5) of this section) 2
			 ems to the left.
			
